 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLatrobe Steel Company and United Steelworkers ofAmerica, AFL-CIO. Case 6-CA 10333August 22. 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRU ESI)AI IOn March 8, 1979, Administrative Law Judge Sid-ney J. Barban issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party filedcross-exceptions and a supporting brief, to which Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,i andconclusions of the Administrative Law Judge. tomodify his remedy,2and to adopt his recommendedOrder.I The Administrative Law Judge's finding that Respondent violated Sec.8(a)(5) of the Act by preconditioning bargaining upon the presence of acourt reporter is fully consistent with our recent decision in Bartlt-(CollinsCompany. 237 NLRB 770 (1978). In passing, we note that impasse on thisissue can preclude collective bargaining on any topic whatsoever Thus. al-though other procedural matters such as the location. date, and time ofbargaining sessions may be agreed to by means other than through formalnegotiation, insistence on the presence of a court reporter in effect reducesthe options of the parties to the exchange of written communiques. We findsuch insistence at odds with the concept of meaningful bargaining and hencea violation of the duty to bargain in good faith imposed by the Act.2 Having found that the strike which commenced August .1977. was anunfair labor practice strike, the Administrative Law Judge found that thestrikers were unfair labor practice strikers and he ordered that Respondentoffer to each of them upon their unconditional application for reinstatementimmediate and full reinstatement to his former position or, if such positionno longer existed, to a substantially equivalent position, without prejudice tohis seniority or other rights and benefits, dismissing, if necessary. personshired on or after August I, 1977. The Administrative Law Judge furtherrecommended that Respondent make such strikers whole for any loss of payor benefits suffered by reason of Respondent's failure or refusal to reinstatesuch striker within 5 days after his unconditional application for reinstate-ment by payment to him of a sum of money equal to that he would haveearned as wages and other benefits from 5 days after his unconditional appli-cation for reinstatement until the date of reinstatement. less his net earningsduring such period, said backpay to be computed in the manner prescribedby the Board in F. W Woolworth Companyv 90 NLRB 289 119501, withinterest thereon as prescribed in Florida Steel Corporation. 231 N I.RB 651(1977). We agree that this remedy is appropriate. In so doing, we note thatthe Board has found the 5-day period is a reasonable accommod:laion he-tween the interests of the employees in returning to work as quickly as pos-sible and the employer's need to effectuate that return in an orderly manner.Accordingly, if Respondent herein has already rejected. oir hereafter rejects.unduly delays. or ignores any unconditional offer to return to work. r at-taches unlawful conditions to its offer of reinstatement, the 5-da) periodserves no useful purpose and backpay will commence as of the unconditionaloffer to return to work. Newport News Shipbuilding and Dn Dl ('olpan',.236 NLRB 1637 (1978). Member Jenkins, foir the reasons set forth in hispartial dissent in Drug Package Companv. Inc.. 228 NL.RB 108 (1977). wouldbegin Respondent's backpay obligation from the date of each striker's un-conditional offer to return to work.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Latrobe Steel Company.Latrobe, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSIAIIMl N I () Il I CAS.SIi)N&Y J. BARHAN. Administrative Law Judge: This mat-ter was heard in Pittsburgh. Pennsylvania. on March 14. 15.16. and 17. 1978. upon a complaint issued on December 30.1977. based on charges filed by the Charging Party, UnitedSteelworkers of' America. AFL ('10, herein the Union. onJune 21 and December 20, 1977 (all dates hereinafter. un-less otherwise noted, are in 19771. The complaint allegesthat the Respondent. L.atrobe Steel Company violated Sec-tion 8(a)(5) and (I) of the Act b (a) insisting on the pres-ence of a professional stenographer to make verbatim tran-scripts of collective-bargaining negotiations between theUnion and Respondent for a new bargaining agreement;lb) insisting to the point of impasse on the exclusion of theUnion from the right to initiate grievances on behalf of'employees in the unit represented b the Union: (c) insist-ing to the point of impasse on Respondent's right to settlegrievances with employees in the unit, without affording theUnion the opportunity to be present: (d) insisting to thepoint of impasse that I.ocal 1537, affiliated with the Union.herein the local, he made a party to any new collective-bargaining agreement between Respondent and the Union.It is also alleged that the strike of Respondent's employeesin the unit, which began on August 1. was caused and pro-longed by Respondent's alleged unlfair labor practices.Respondent's answer denies the commission of the unfairlabor practices alleged. and also denies that the strike of theemployees was an unfair labor practice strike, but admitsallegations of the complaint justifying the assertion ofjuris-diction under current standards of the Board. Respondent.engaged at Latrobe. Pennsylvania, in the manufacture anddistribution of steel products, during a recent annual periodreceived directly from outside the State of Pennsylvaniagoods and materials valued in excess of $50,000. andshipped directly to points outside the State of Pennsylvania,goods and materials valued in excess of $50.000. and tosupport a finding that the Union is a labor organizationwithin the meaning of the Act.Upon the entire record in this case, from observation ofthe witnesses and their demeanor, and after considerationof the briefs filed by the General Counsel and Respondent,I make the following:FINtINlS ANDI C()N( I.'SI(NSA. 7/ie F(ci'BackgroundIn 1937 Respondent recognized the Steel Workers Orga-nizing Committee. the predecessor of the Union. as the bar-244 NLRB No. 59528 I.ATROBI STEEL COMPANYgaining representative of employees in its steel manufactur-ing and by-products coke plants. and entered into acollective-bargaining agreement with that labor organizt-tion. Since that time. Respondent appears to have had con-tinuous bargaining relations with the Union or its prede-cessors. However, none of the bargaining agreementsbetween them have included the local as a partN to theagreement. although in recent years, at least, elected officersof the local participated on the bargaining committee whichhas negotiated those agreements and. together with otherrepresentatives of the Union, have signed such contracts.RepresentationIt is agreed, and I find, that the Union at all times mate-rial has been and s now the representative for the purposesof collective-bargaining. within the meaning of Section 9(a)of the National Labor Relations Act, as amended, hereinthe Act, in the following unit which is an appropriate unitfor the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act: "All production and mainte-nance employees employed by Respondent at is Latrobe,Pennsylvania, facility, excluding office clerical employees.mechanics. confidential employees, managerial employeesand guards, professional employees and supervisors as de-fined in the Act."Negotiations1. GenerallyThe most recent bargaining agreement between Respon-dent and the Union covering the above-stated unit, effectiveAugust 1,. 1974, had a termination date of August 1, 1977.Representatives of Respondent and the Union met begin-ning June 7, on 27 occasions in negotiations prior to August1, the date that employees in the unit went on strike, and on20 occasions since then, up until the time of the hearing inthis matter. in an effort to arrive at an agreement on a newbargaining contract. At these negotiations, Respondent's di-rector of industrial relations. Joseph W. Pischke, insistedupon a number of procedures which had not previouslybeen required in bargaining for an agreement for this unit.Thus, at the outset, Pischke advised the union negotiatorsthat though they were accustomed to addressing him infor-mally by his first name, in this bargaining they would berequired to address him formally. as Mr. Pischke, or hewould not respond. He also advised the Union that Respon-dent insisted on having the negotiations recorded by profes-sional reporters, who were present at the initial meeting.and that no off-the-record discussions between the Unionand Respondent would be permitted. The Union was alsoinformed that Respondent intended to make the transcriptsof the negotiations available to members of the bargainingunit during their nonwork time in Respondent's personneloffice. With minor variation. noted hereafter. Pischke rig-idly adhered to these requirements and limitations duringthe negotiations. In addition, after a number of the negotia-tion sessions. Respondent issued letters to the employeesentitled "Straight Talk." and referred to generally at thehearing as "Straight Talk letters." which Respondent usedto advise the employees of the availability of transcripts ofthe negotiations in the personnel office, and to comment onthe negotiations generally and the conduct of the union ne-gotiators in particular. Respondent had not employed thesetactics in previous negotiations.' The record indicates thatthese new procedures may have been adopted at the in-stance of the Timkin Compan. which had acquired Re-spondent since the time of the previous negotiations (for the1974 77 contract) covering the appropriate unit here in-volved.From the outset of the negotiations, the Union sought toobtain Respondent's agreement of the terms of the 1977basic steel argeement which had been negotiated with themajor employers in the industry (Respondent traditionallyhad accepted the basic steel agreement in the past), and tothe continuation of the terms of the 1974 agreement be-tween the Union and Respondent except as changed by thebasic steel agreement and b 21 "local proposals" made bythe Union. On its part, Respondent submitted 22 proposalsto change the terms of the 1974 bargaining contract (ac-cording to one witness these would result in about 400changes in the contract), including demands that the localbe made a party to the contract, and to change the opera-tion of the grievance procedure, as dicussed hereinafter. Re-spondent dropped none of its proposals prior to August 1.the inception of the strike, although it made certain eco-nomic proposals prior to that date which the Union re-jected.2It does not appear that Respondent has acceptedany of the Union's proposals. On its part, the Union seemsto have first reduced its demands after the inception of thestrike, dropping its 21 local proposals, and agreeing to 2issues raised by Respondent (which the latter characterizedas an insignificant movement).l2. The transcriptsAt the first bargaining session. Pischke introduced twoprofessional reporters present who he stated would recordall of the negotiations on Respondent's behalf. It was madeclear that Respondent would negotiate only on that basis,and that no discussion of negotiable issues would be permit-ted off-the-record.' As previously noted, the Union was in-' Respondent's actions in making the transcripts available to the employ-ees and in issuing Straight Talk letters to the employees were not alleged asviolations of the Act in and of themselves. but litigation of these matters waspermitted in order to show the context in which Respondent insisted onrequiring a professional transcript of the negotiations. and to shed whateverlight possible on Respondent's purpose.2 It appears that at all times during the negotiations. Respondent look theposition that it would not "segment-bargain.' that is. Respondent consideredall of its proposals to be of equal value and not severable one from the other.3 There is some confusion in the record as to when the Union dropped its21 local issues. One witness for the General Counsel. William Ehman, testi-fied that the Union dropped its 21 local proposals in early July Pischkeasserted that the Union had withdrawn none of its proposals before August18. but then testified that the 21 proposals were withdrawn on August 5 Apublication issued by the local on October 10 indicates that the 21 issueswere withdrawn on October 5.' Pischke testified to two occasions after the beginning of the strike inwhich he had informal discussions with union negotiators. initiated by thelatter, with respect to facts which might assist in reaching agreement andending the strike The only other deviation from Respondent's fixed policyalso occurred during the strike when Respondent met with the Union todiscuss continuation of emplosee insurance coverage during the strike. Noreporters were present at that meeting. which apparently did not involvebargaining issues.529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDformed that the transcripts would be made available to unitemployees in Respondent's personnel office. In addition tomaking the transcripts available to the employees. Respon-dent also commented on the negotiations in the StraightTalk letters issued to employees after a number of the bar-gaining sessions, some of which were derogatory of theunion negotiators and their conduct of the negotiations.These actions caused the negotiators on both sides to beoverly conscious of the record, led to confrontations be-tween Respondent and the Union with respect to the mak-ing and use of these transcripts, and otherwise impeded thecourse of the negotiations. Thus, there were frequent accu-sations during the negotiations that one side or the otherwas speaking "for the record," or acting in an abnormalway because of the record, or was speaking to an "invisi-ble" audience which was not participating in the bargain-ing. Since the Union had no way of going "off-the-record,"and had no control over the actions of the reporters, on oneoccasion a rather stormy confrontation occurred when thereporter continued to record comments of the union nego-tiators remaining in the room after the session was con-cluded. The union negotiators also felt forced to restrainthemselves in the manner of their proposals and the vigor oftheir arguments lest the transcripts or the Straight Talk let-ters be used by Respondent to make them appear in a badlight to the employees. On one occasion in which the unionnegotiators accused management in profane terms of beinginsensitive to the welfare of the employees, this was re-ported to the employees in a Straight Talk letter in a man-ner that caused criticism of the union negotiators. TheUnion further complained that the manner in which thenegotiations were being reported to the employees causedmisunderstandings that made it difficult for the Union tomake or withdraw contract proposals.5The record is persuasive. and I find that the Union ob-jected to Respondent's insistence on a transcript of the ne-gotiations taken by professional reporters, and to the usesmade of the transcripts, as set forth above. from the outsetof the negotiations and thereafter. To the extent thatPischke testified that the Union did not object to the "pres-ence of the stenographer" at the first negotiations, on June7, I1 do not credit his testimony. He elsewhere testified thatthere were long discussions concerning the transcripts atthis opening session, although he asserts this related only tothe use of the transcripts. He agrees that the Union ob-jected to "the use of a stenographer" at the second session.on June 13, and thereafter.6Respondent adduced a number of reasons in support ofits decision to insist upon a professional transcript of thenegotiations. In essence, they are the following:I. Respondent's parent company. The Timkin Company,has had similar transcripts made of its negotiations with theIn one instance, the Union was inhibited in pursuing a proposal thatRespondent provide certain benefits for employees suffering from alcoholismbecause. when Respondent denied that there was a problem, the union nego-tiators were unwilling to discuss individuals "on the record."IAt the June 13 session. one of the union negotiators brought, and waspermitted to use, a tape recorder, ostensibly to check on the accuracy of theprofessional reporters. Shortly thereafter the union negotiator announcedthat he was discontinuing use of the tape recorder, stating that he had dem-onstrated that there were a number of errors in the transcript.Union over several years. It appears. however, that in thosecases there has been agreement by the Union to that proce-dure. There is no indication that Timkin has used the tran-scripts as Respondent has in the present case.2. Although Respondent has never insisted on profes-sional transcripts of negotiations for the unit involved here.it is asserted that such transcripts were made in two in-stances involving dealings between Respondent and theUnion. In one case, in 1975. when Respondent was negoti-ating for the first time with the Union for a unit of officeand technical employees, and the Union accused Respon-dent of bargaining in bad faith. Respondent assertedly haddifficulty in putting its notes together in response, andthereafter brought a professional stenographer into the ne-gotiations. The Union does not seem to have objected. Thetranscripts were not used in communications with employ-ees, so far as is shown. Though the Union withdrew itscharges against Respondent in that case, it appears fromPischke's testimony that the parties have never come toagreement on a bargaining agreement for that unit.In a second instance, Respondent brought professionalreporters into meetings called for the purpose of bringingthe pension plan covering unit employees into conformitywith the Employee Retirement Income Security Act (ERI-SA). Though the Union objected, the meetings continued.As Pischke testified, the parties there, in fact. "were notnegotiating" in the sense involved in the present proceed-ing.3. Respondent indicates that both parties found the tran-scripts somewhat useful. Respondent using them at the endof each session to review the events of the day, and bothsides finding it convenient on occasion to ask the reporter torepeat a comment made during the bargaining which hadbeen missed. One union negotiator who missed a session ofthe negotiations read the transcript of that day in Respon-dent's personnel office. There was also some indication thatRespondent found this a convenient way to keep its parentcompany informed as to the negotiations.4. Respondent argues that in the event of a charge thatRespondent had engaged in bad faith bargaining in viola-tion of the Act, such transcripts would be very useful inmeeting the charge.3. The contract clausesIn his complaint, the General Counsel attacks Respon-dent's alleged insistence to the point of impasse on threecontract proposals during the negotiations involved here.The first of these proposals required that the local be madea party to the contract, which had never been the priorpractice. Respondent argued that this would make theelected officials of the local, with whom Respondent dealtin the day-to-day administration of the contract, more re-sponsible. During discussion of this argument, Respondentindicated that it hoped thereby to restrain work stoppagesin violation of the contract, but seems to have finally con-ceded that, notwithstanding the proposed change, it wouldcontinue to deal with such occurences in the future as it hadin the past. The Union asserted that it could not agree tothis proposal inasmuch as the Union's constitution prohib-530 LATROBE STEEL COMPANYited such a practice. On August 29, during intensive nego-tiations immediately prior to the strike on August I asPischke testified, the Union informed Respondent thatthere was no chance of the parties reaching an agreement ifRespondent insisted on this term. However. Respondentdid not withdraw its insistence on this proposal until Febru-ary 6. 1978. at which time it also withdrew the proposals tochange the grievance procedure discussed below.The two remaining contract proposals by Respondentwith which we are concerned here are part of Respondent'sattempt to substantially rewrite and restructure the griev-ance procedure in the bargaining agreement. One result ofthis would withdraw from the Union the right to file griev-ances on its own initiative on behalf of employees or inprotection of the rights of the Union as a whole. (Amongother changes. Respondent's proposal would delete thatpart of the prior contract providing that the "grievance pro-cedure may be utilized by the Union in processing griev-ances which allege a violation of the obligations of theCompany to the Union as such." See G.C. Exh. 8. p. 53.marginal number 300) Thus, only grievances signed by indi-vidual aggrieved employees could be processed under thegrievance procedure.Respondent does not seem to dispute these findings, stat-ing in its brief that "one of [Respondent's] requests elimi-nated the Union from filing a grievance under the grievanceprocedure of the contract," but asserting that "the Unionwas not excluded from representing employees in the subse-quent steps of the Grievance Procedure." (Br.. p. 29)The General Counsel further contends that Respondent'sproposed grievance procedure provided that "the aggrievedemployee could settle his grievance or complaint with orwithout the Union's presence 'as the employee may elect..'in thefirst two steps of the grievance procedure." (Br., p.12, emphasis supplied). At the same time, the GeneralCounsel admits that under the grievance procedure provi-sions of the 1974-77 contract which the Union wished con-tinued, "the aggrieved employee could seek to settle thegrievance with or without the Union present. at the employ-ee's own election," "during the first step of the grievanceprocedure." (Br.. p. 12, emphasis in the original) Thus, theissue really concerns the changes proposed by Respondentin step 2 of the grievance procedure. Paragraph I of step 2,as proposed by Respondent is set forth below (regular typeis the language of the prior agreement: bracketed matter islanguage of the prior agreement deleted by Respondent'sproposal: underlined material is new matter inserted in Re-spondent's proposal):Step 2I. A grievance, to be considered further must befiled in writing .. [promptly] within five calendar daysafter the conclusion of the Step I discussions. It shallbe dated and signed by [the grievance committeemanor] the employee (or other employees affected) and amember of the grievance committee and should includesuch information and facts as may be of aid to theCompany [and the Union] in arriving at a fair, promptand informed decision. A step 2 meeting will be sched-uled by the Company within 10 calendar days followingreceipt of appeal to step 2. The meeting ill be betweenthe emploqee a metnber of the grievance coninittel, asthe employee mayl elect, the General Foreman or his dles-ignated representative. The answer to the grievanceshall be given by the General Foreman or his designatedrepresentative within 72 hours from the time of presen-tation.... Such answer .. shall be signed and deliv-ered to the grievance committeeman] within tie clen-dar days bllowing the Step 2 meeting and shall be signedand delivered to the employee and a meniber of the griev-ance committee.B. .4 nalysis and C(onclusions1. Respondent's insistence on verbatim transcriptsFrom the outset of negotiations for a new contract. Re-spondent made clear that it would not bargain with theUnion unless all of the bargaining discussions were re-corded by professional reporters. Though the Union pro-tested Respondent's demand and continued to object to thisprocedure and the uses made of the transcripts of bargain-ing by Respondent, it nevertheless continued to bargainwith Respondent. During the negotiations Respondent notonly took particular effort to make the transcripts availableto the unit employees, but used them as a basis for denigrat-ing the union negotiators and their conduct of the negotia-tions. By this conduct Respondent clearly inhibited free andfull discussion of bargainable issues and impeded the courseof bargaining for a new collective-bargaining agreement.contrary to the purposes and policies of the Act.The General Counsel called as a witness an attorney ofwide experience in labor relations and collective bargainingwho testified to the effect that the use of professional report-ers to record collective-bargaining negotiations is unusualand is considered generally to impede and obstruct suchbargaining. In his brief, the General Counsel cites variousexperts in the field as having written to this effect. Respon-dent, on its part, at the hearing called as a witness as attor-ney for Respondent's parent. The Timkin Company. whotestified that his experience has been generally to the con-trary. However. our experience, and I believe the weight ofauthority of experts in the field of labor relations, tend tosupport the witness called by the General Counsel ratherthan Respondent's witness on the issue. See also Bartlett-Collins Company, 237 NLRB 770 (1978).Respondent's reasons for insisting upon such transcripts.noted hereinabove, amount generally to claims of personalpreference and convenience. Respondent also places par-ticular stress on the usefulness of such transcripts in theevent of unfair labor practice charges, citing N.L.R.B. v.Southern Transport, Inc.. 355 F.2d 978 (8th Cir. 1966).These reasons cannot prevail, however, over the over-whelming weight of evidence of those who know this fieldthat insistence upon such transcripts, over the objections ofother parties to the negotiations, tends to stulif, bargainingand obstruct the policies and purposes of the Act to fosterand encourage free collective bargaining. Experience hasshown that careful notetaking by the negotiating team doesserve well all of the needs of the parties, including defensesto unfair labor practice charges. Indeed, insistence on intro-531 I) (ECISIONS ()1 NAIO()NAI. I.ABOR RELATIONS BOAR[)ducing strange reporters in the negotiators tends to createtension and suspicion, as in the instant case, which leads tothe very litigation that Respondent says it seeks to avoid.Insistence upon unilaterally imposed conditions is not con-ducive to peaceful settlement of ditficult labor relationsproblems.Since the close of' the hearing in this matter, the Boardhas decided, in Bartle,-(ollins. vl/p,, that insistence by oneparty to bargaining negotiations upon verbatim transcriptsof the negotiations taken by professional reporters as a con-dition precedent to the bargaining over the objection ofother parties constitutes unlawful insistence upon a non-mandatory bargaining issue in violation of Section 8(a)(5)and (I) of the Act. Respondent's counsel. by letter supple-menting his brief, contends that decision is not applicableto this case because (I) "the impasse and ensuing strike [inthis matter Nwas caused by the intransigent position takenand maintained by the Union throughout the bargainingnegotiation." and (2) "in all equity and judicial fairness aretroactive or ex pos fatelo application of the holding in theBartlett case would not be justified in these proceeding,"citing Drug Package, Inc. v. N.L.R.B., 570 F.2d 1340 (8thCir. 1978).I find, however, contrary to Respondent, that the impassewith respect to the taking of' the transcripts of negotiationstook place at the outset of the negotiations when Respon-dent insisted that the negotiations could not proceed exceptupon that condition, and the Union objected and continuedto maintain its opposition to such procedure. The fact thatthe Union nevertheless continued to bargain does notchange the result. To hold that the Union was compelled tobreak off bargaining in order to make its point would bedestructive of the bargaining process and run counter to thepurposes of the Act. Moreover, even if it were consideredthat impasse occurred as to this issue when the strike beganon August 1, 1977, 1 find that Respondent's insistence onthe taking of verbatim transcripts of the negotiations con-tributed substantially to that impasse. as discussed furtherhereinafter.Drug Package. supra, considered whether the Board's re-cent policy of issuing bargaining orders retroactive in effect.rather than merely prospective, where a refusal to bargainwas found, was appropriate in that case. The court, afterholding that the Board was in error in finding a refusal tobargain in the first instance, held the Board's order inappro-priate there, though recognizing the authority of the Boardto announce new rules in adjudicatory proceedings such asthe present case. In this case, where the insistence on verba-tim transcripts, and the uses made of them are shown tohave impeded and obstructed collective bargaining con-trary to the basic purposes of the Act, a finding that Re-spondent thereby violated the Act is particularly appropri-ate.For the reasons stated. I find that by insisting to impasseupon professional reporters to make verbatim transcripts ofthe bargaining negotiations, Respondent violated Section8(a)(5) and (I) of the Act.2. Insistence on the L.ocal as a party to the contractRespondent. from the beginning of the negotiations untilFebruary 6, 1978 (about 7 months after the inception of thestrike), insisted that the local be included as a party to thecollective-bargaining agreement. Respondent's position wasthat this would make the local. some of whose officers par-ticipated in the bargaining negotiations, more responsible inthe administration of the bargaining agreement.However, it is admitted that at all times material theUnion was the designated or selected representative of' allthe employees in the appropriate unit, and "by virtue ofSection 9(a) of the Act has been and is now the exclusiverepresentative of all the employees in said unit for the pur-poses of collective bargaining." (See par. 7 of the complaintand Respondent's answer) For approximately 40 years Re-spondent has bargained and signed bargaining agreementswith the Union or its predecessors as the representative oflsuch employees. It appears that during some part of thatperiod officers of the local participated in that process asagents or representatives of the Union for that purpose. Onthis record it cannot be said that the unit employees desiredthe local to participate in the bargaining process on anyother basis. Indeed, during the negotiations, the Union op-posed this proposal of Respondent on the grounds that itwas not only contrary to the settled policy of the Union, butwas also contrary to the Union's constitution. In such caseit is to be assumed that the unit employees had assented tothe Union's practice that the local not be made a party tothe contract.In these circumstances, the Union being the exclusivebargaining representative of the unit employees within themeaning of the Act, Respondent was not justified in insist-ing to the point of impasse, as it did, that the Union relin-quish that status and agree that the local be a corepresenta-tive of the employees for the purposes of collectivebargaining. As the Supreme Court held in N.L.R.B. v.Wooster Division of Borg-Warner Corp.. 356 U.S. 342(1958). such proposals to change the representative status ofthe labor organization designated or selected by unit em-ployees are not proposals which deal with "wages hoursand other terms and conditions of employment." and thusare nonmandatory bargaining issues which cannot be in-sisted upon in negotiations to the point of impasse.For the reasons set forth. Respondent, by insisting to thepoint of impasse that as a condition to agreement upon anew contract that the local be made a party to the contract,violated Sections 8(a)(5) and (I) of' the Act.3. Insistence upon changes in the grievance procedurea. Il;'aiver of/ the Union's right to he present at theadjustment o'grievance.sSection 9(a) of the Act provides, insofar as pertinent tothis issue, that employees shall have the right "to presentgrievances to their employer and to have such grievancesadjusted, without the intervention of the bargaining repre-sentative." provided that "the bargaining representative hasbeen given opportunity to be present at such adjustment."The General Counsel contends that Respondent insistedas a condition to entering into a new bargaining agreementwith the Union that the latter agree that in the first twosteps of the grievance procedure that "the aggrieved em-532 1.AIR(O)B SE.I. (COMPANYployee could settle his grievance or complaint with or with-out the Union's presence. 'as the employee may elect.'((G.. hr.. p. 12) This, indeed. seems to he the effect ofRespondent's proposal as to the first step of the grievanceprocedure. However. Respondent's proposal to this extentwas the same as the grievance procedure in prior contactbetween the Union and Respondent which the Union as-serted it was willing to accept in the new agreement (thoughwithout other changes sought by Respondent). This beingso. it can hardly he said that Respondent was insisting uponan impermissible change in the first step of the grievanceprocedure to the point of impasse.However, Respondent's proposal for the second step oftthe grievance procedure presents a more difficult problem.In this step Respondent proposed. and insisted until longafter the inception of the strike, that the step 2 meeting inthe grievance procedure "will he between the employee. amember of the grievance committee, as i' cmpllovc'c aelect. land] the General Foreman or his designated repre-sentative" (Emphasis supplied.) This was a substantialchange from the prior agreement, and was never agreed to.But Respondent's proposal further provided that Respon-dent's answer to the step 2 grievance presentation would begiven in writing within 5 days after the meeting, with copiesof such answer delivered to the employee and a member ofthe Union's grievance committee. Thus it is far from clearthat Respondent's proposal envisioned a step 2 meeting atwhich the employees' grievances would he adjusted withoutaffording the Union an opportunity to be present at theadjustment. Rather it appears that it was anticipated thatthe employees' grievances would be adjusted if they wereadjusted-by written communication after the meeting.with a copy given to the Union and the employee. In thesecircumstances, I find that Respondent's proposal, on itsface, did not exclude the Union from an opportunity to bepresent at the adjustment of the employees' grievances atstep 2 of the grievance procedure. It may be that suchwould be the practice under such procedure. but I cannothere pass upon that.For the reasons stated, it will recommend that the allega-tions of the complaint that Respondent violated the Act hbinsisting to the point of impasse on the right to settle griev-ances with unit employees without affording the Union anopportunity to be present be dismissed.b. Waiver of the Union s right to tile grievatie.vUnder the prior agreement between the Union and Re-spondent. the Union had the right to file grievances on be-half of individual employees and groups of employees, andalso to protect the rights of the Union under the bargainingagreement. Respondent's proposals with which we are con-cerned here withdrew the Union's right to file grievances onits own initiative and required that all such grievances besigned by individual employees. In its brief, Respondentargues that though its proposals would eliminate the unionfrom filing grievances, the Union was not excluded fromrepresenting employees at later stages of the grievance pro-cedure, and, further, that "it was the intransigence of theUnion that eliminated any prospect of reaching an agree-ment." (p. 31) "so it is apparent that this particular pro-posal of' the company \Aas not the ca;us o the impasse' (p.30).The right of the Union, however. to represent the em-ployees in the unit, both individually and collectively, at allstages of the grievance procedure, including the right to filegrievances and process them, alnd to administer the collec-tive-hargaining agreement. is a statutory right which Re-spondent may not insist to the point of impasse that theU nion waive. The proposal that only grievances signed bhindividual employees could be considered under the con-tract was not a matter included ithin the term "vsaces.hours and other conditions of emplo?ment" tha; Respon-dent vas privileged to make a conditlon precedent to agre.te-ment, as Respondent did here. See Indluwril I ml, ot \,/-rim' and S/iiphuildi I r'/-,r )I -IMli a, l1 F1 (0 N.I,.RB.. 320 F.2d 61 (d (ir. 1963i.I find, on the record as a vhole. iand as discussed here-inhelow. that Respondent, h insisting to impasse upon theelimination of the l nioin frorn iling grie ances under tlhecontract and upon the requirement that all grieances besigned hb individual emiploecs, engaged in cond uct olat-ing Section 8(a1(5) and ( I ) of the Act.4. The impasse issue: nature of the strikeRespondent does not dispute that the bargaining negotia-tions had reached an imnpasse hb the time that the lniionwent on strike on August .1977. or that Respondent con-tinued to insist uponi all of its proposals discussed above atthat time and for a considerable periold thereafter. but ar-gues, nevertheless. that it cnnot be held responsible tir tiheimpasse which occurred since the nion ,also adamantlyrefused to gi e up an of its demands prior to the strike.and. indeed, did not come to terms with Respondent evenwhen Respondent dropped its proposals on Februar 6.1978, for changes in the grievance procedure and that thelocal he made a party to the contract. Respondent missesthe point. There is no show ing that the Union was engagedin other than proper bargaining, or that it was not privi-leged to maintain the positions which it held. On the otherhand. as has been shown. Respondent was not privileged toinsist to impasse upon positions which have been discussed.In effect. Respondent argues that there would have been noagreement even if it had not taken the adamant positionswith which we are here concerned. The problem is that wehave no way of testing this argument because Respondentdid not withdraw from these impermissible positions priorto impasse. It is impossible to know as a matter of hindsightwhat the Union might have done. prior to impasse. it' Re-spondent had not exacerbated the negotiations with unilat-erally imposed conditions (such as the insistence upon ver-batim transcripts and the uses made of them). or haddropped the proposals discussed above prior to the strike.As an example: the record shows that there wias no chancewhatsoever of an agreement so long as Respondent insistedon making the local a party to the contract. Respondentwas informed of this. but not only did not drop this pro-posal. but made it clear that its agreement to athinig was533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontingent on the Union's agreement to all of Respondent'sproposals.'On the record as a whole, I find that Respondent's ada-mant position with respect to making the local a party tothe contract, its insistence upon a verbatim transcript of thenegotiations by professional reporters, and its insistence onexcluding the Union from filing grievances on its own ini-tiative under the contract contributed substantially to theimpasse which resulted in the strike and were causes of theimpasse which occurred and of the strike which resulted. Itherefore find, that the strike was an unfair labor strike.caused and prolonged in substantial part by Respondent'sunfair labor practices.CON(IUSIONS OF L.AW1. Respondent is an employer engaged in commercewithin the meaning of Sections 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. At all times material herein the Union has been andcontinues to be the exclusive representative of Respondent'semployees in the appropriate bargaining unit set forth im-mediately below for the purposes of collective bargainingwithin the meaning of Section 9(a) and (b) of the Act.4. All production and maintenance employees employedby Respondent at its Latrobe. Pennsylvania, facility, ex-cluding office clerical employees. mechanics, confidentialemployees, managerial employees and guards, professionalemployees and supervisors as defined in the Act constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.5. Respondent, by insisting to impasse on the presence ofprofessional reporters to make verbatim transcripts of bar-gaining negotiations as a condition of bargaining, and byinsisting to impasse, as a condition of agreement to a bar-gaining contract, upon making the local a party to the con-tract, and that all grievances filed under the contract besigned by individual employees in the unit, has engaged inand is engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, which unfair laborpractices affect commerce within the meaning of Section2(6) and (7) of the Act.6. The strike of the unit employees which began on Au-gust 1, 1977, was caused and has been prolonged by Re-spondent's unfair labor practices.THE REMEDYIt having been found that Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)(5) and (1) of the Act, it will be recommendedI The fact that the Union still did not come to agreement with Respondenteven after Respondent dropped its impermissible proposals during the strikehas been carefully noted, but does not change the conclusions made above.The record is not clear as to the details of the negotiations. That the Unioncontinued adamant on its demands, even after Respondent dropped its mostobjectionable proposals, may well be due to the state of the bargain at thattime. It is not surprising that the union position might have hardened after 7months of strike.that Respondent cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policies ofthe Act.Having found that Respondent has engaged in unfair la-bor practices in violation of the Act by insisting to impasseas a condition of bargaining upon verbatim transcripts ofthe negotiations taken by professional reporters, and by in-sisting to impasse as a condition to agreement to a collec-tive-bargaining contract upon making Local 1537. affiliatedwith the Union, a party to the contract. and that all griev-ances filed under the contract be signed by individual em-ployees. I shall recommend that Respondent be ordered tocease and desist from engaging in such conduct, and. uponrequest, bargain collectively in good faith with UnitedSteelworkers of America, AFL-CIO, and its designatedagents at times and places mutually convenient concerningwages, rates of pay, hours of employment, and other termsand conditions of employment.Having found that the strikers who went on strike onAugust 1, 1977. and thereafter, are unfair labor practicestrikers, it will be recommended that Respondent be or-dered to offer each of them, upon his unconditional applica-tion for reinstatement, immediate and full reinstatement tohis former position or, if such position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and benefits, dismissing, ift' neces-sary, persons hired on or after August I. 1977. Respondentshall make such strikers whole for any loss of pay or bene-fits suffered by reason of Respondent's failure to refusal toreinstate such striker within 5 days after his unconditionalapplication for reinstatement by payment to him of a sumof money equal to that he would have earned as wages andother benefits from 5 days after his unconditional applica-tion for reinstatement until the date of his reinstatement.less his net earnings during such period, and interestthereon to be computed in the manner prescribed in F W.Woolworth Company. 90 NLRB 289 (1950). and FloridaSteel Corporation, 231 NLRB 651 (1977). See generally. IsisPlumbing & Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record. and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER'The Respondent, Latrobe Steel Company, Latrobe.Pennsylvania, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Interfering with the efforts of the United Steelwork-ers of America, AFL-CIO, to bargain on behalf of the em-ployees in the unit described below by insisting to impasseupon any of the following:(I) the presence of professional reporters to make a ver-batim stenographic record of negotiations as a condition tonegotiations with the Union.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes.534 IA RO)B SIELL (OMPANY(2) mnaking l.ocal 1537. affiliated with the Ilnion. a partyto the contract. as a condition to agreement upon a bar-gaining contract.(3) that the Union be excluded from filing grievances. orthat all grievances be signed b individual employees.(b) In any like or related manner interfering with theefforts of the L nion to bargain collectively on behalf of theemployees in the nit described below:The appropriate unit is: All production and mainte-nance employees employed by Respondent at its La-trobe. Pennsylvania. facility, excluding office clericalemployees. mechanics, confidential employees, man-agerial employees and guards, professional employeesand supervisors as defined in the National Labor Rela-tions Act, as amended.2. Take the following affirmative action which will effec-tuate the policies of the Act:(a) Upon request, meet and bargain collectively in goodfaith with the Union and its designated agents at mutuallyconvenient times and places with respect to wages., rates ofpay. hours, and other terms and conditions of employment,and if agreement is reached, embody it in a signed contract.(b) Offer full reinstatement to all strikers who went outon strike on August I, 1977. or thereafter joined such strike.within 5 days after each such striker makes an uncondi-tional offer to return to work, and make each striker wholefor any loss of pay or benefits suffered by reason of Respon-dent's failure or refusal to reinstate such striker within thetime limit required in the manner set forth in the portion ofthis Decision entitled "The Remedy."(c) Post at its facility at Latrobe, Pennsylvania, copies ofthe attached notice marked "Appendix."9Copies of saidnotice, on forms provided by the Regional Director flr Re-gion 6. after being duly signed by an authorized representa-tive of Respondent. shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, inconspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensure that saidnotices are not altered defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 6. in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.9 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."11 s I FR IIIER ORDI)Rtl) that the complaint he. and thereby is. dismissed as to any alleged iolation of the Actnot found hereinabove in this Decision.APPEN DI XNorl(i To EPI.OYi¥sPOSTED BY ORI)FR OF1 1111NAIIONAI. LABOR RI.AIION\s Bt ARI)An Agency of the United States GovernmentWi Vt ll_. N interfere with the efforts of I tedSteelworkers of America. AFL (IO. to barg;ian on be-half of the employees in the unit described belo bhinsisting to impasse upon any of the following:(I ) that a professional reporter be present to mlake astenographic record as a condition to bargailling withthe Union.(2) that Local 1537. affiliated with the Union. he aparty to the contract, as a condition of the C(ompan;agreeing to a bargaining contract.(3) that the Union not file grievances under the con-tract, or that employees must sign all grievances.WF wilL Nor in any like or related manner interferewith the efforts of the Union to bargain collecti\ el onbehalf of the employees in the unit described below.The appropriate unit is: All production and mainte-nance employees employed by the company at its La-trobe, Pennsylvania, facility. excluding office clericalemployees. mechanics. confidential employees, maln-agerial employees and guards, professional emplo'eesand supervisors as defined in the National abor Rela-tions Act. as amended.WtE WILL, upon request, meet and bargain collec-tively in good faith with the Union and its designatedagents at mutually convenient times and places withrespect to wages, rates of pay, hours. and other termsand conditions of employment, and if agreement isreached, embody it in a signed contract.WI- witi. offer full reinstatement to all strikers whowent on strike on August 1. 1977. or thereafter joinedsuch strike, within 5 days after each such striker makesan unconditional offer to return to work, and vwt. ,1Wt.make any such striker whole for losses of pay antibenefits suffered by reason of your failure or refusal toreinstate such striker within 5 days of unconditionalapplication, as required by the Order of' the NationalLabor Relations Board.LATROBI. STEtI. COMPANY